942 A.2d 780 (2008)
194 N.J. 26
In the Matter of Nina E. PERRIS an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
March 6, 2008.

ORDER
NINA E. PERRIS of TRENTON, who was admitted to the bar of this State in 1985, having pleaded guilty in the Camden County Superior Court of New Jersey to an Accusation charging her with fourth degree forgery, in violation of N.J.S.A. 2C:21-1a(1), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), NINA E. PERRIS is temporarily *781 suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that NINA E. PERRIS be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that NINA E. PERRIS comply with Rule 1:20-20 dealing with suspended attorneys.